Title: From William Smith Shaw to John Quincy Adams, 7 January 1804
From: Shaw, William Smith
To: Adams, John Quincy



Dear Sir
Boston 7th Jan 1804

On my return last evening from Atkinson where I have passed the last eight days in company with your brother Thomas I had the pleasure to receive your letters of the 23 & 24 ult. with Mr. Tracy’s speech for which I am much obliged to you
At present I have only time to say that Mr Stedman was the writer of the letter alluded to in mine of the 13th—Russel when he shew me the letter did not permit me to see the writers name but I knew the hand writing & Russel has since told John Gardner that the letter was from Mr. Stedman of Lancaster
Very respectfully.
W S Shaw